 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    LARRY GIRALDES,                                   No. 2:17-cv-2602-MCE-EFB P
12                       Plaintiff,
13           v.                                         ORDER
14    M. BOBBALA, et al.,
15                       Defendants.
16

17          Upon review of the briefs and evidence submitted in connection with defendants’ motion

18   for summary judgment, the court concludes that exceptional circumstances exist in this case

19   warranting appointment of counsel to represent plaintiff for the limited purpose of obtaining

20   expert evidence and filing an amended opposition to defendants’ motion for summary judgment.

21   Chijioke O. Ikonte has been selected from the Court’s Pro Bono Attorney Panel to represent

22   plaintiff and has agreed to be appointed for the limited purpose of filing an amended opposition to

23   the motion for summary judgment, including an expert’s medical opinion.

24          The exceptional circumstances warranting such appointment arise from plaintiff’s

25   indigency and incarceration which impairs his ability to obtain expert testimony regarding

26   medical issues which are material to the claims at issue, as well as defendants’ reliance in their

27   reply brief on plaintiff’s lack of a medical expert as grounds for summary judgment. See ECF

28   No. 42 at 2-3 (defendants’ reply brief, arguing that plaintiff’s opposition improperly rebuts
                                                        1
 1   defendants’ expert evidence with his lay opinion regarding the proper treatment for his serious
 2   medical needs). Courts have observed that where indigency prevents a plaintiff from presenting
 3   required expert testimony to address a central issue in the case, the court should exercise its
 4   discretion in favor appointing an expert. Gorton v. Todd, 793 F. Supp. 2d 1171, 1176, 1184 (E.D.
 5   Cal. 2011), citing Gaviria v. Reynolds, 476 F.3d 940, 945 (D.C.Cir.2007) (citing Quiet Tech. DC–
 6   8, Inc. v. Hurel–Dubois UK Ltd., 326 F.3d 1333, 1348–49 (11th Cir.2003). Here, defendants
 7   essentially argue that, because plaintiff cannot present an expert to opine that their conduct was
 8   deliberately indifferent, his claims fail. This argument raises the very concerns addressed by the
 9   court in Gorton v. Todd and which may be avoided through the appointment of an attorney who
10   can secure expert evidence.
11           Accordingly, it is hereby ORDERED that:
12           1. Chijioke O. Ikonte is appointed as limited purpose counsel in the above entitled
13              matter. This appointment is for the limited purpose of filing an amended opposition to
14              the motion for summary judgment, including an expert’s medical opinion. The
15              amended opposition to the motion for summary judgment is due April 1, 2019.
16           2. Chijioke O. Ikonte’s appointment will terminate when the order ruling on the
17              dispositive motion has been filed. Prior to the termination of the appointment, the
18              court will accord counsel the option of discontinuing his representation of plaintiff or,
19              at his discretion, proceeding as plaintiff’s appointed counsel for trial. If counsel does
20              not wish to continue representation of plaintiff after he has carried out this limited
21              purpose, the court will consider appointing new counsel for plaintiff, if deemed
22              appropriate at that time.
23           3. Appointed counsel shall notify Sujean Park at (916) 930-4278, or via email at
24              spark@caed.uscourts.gov if he has any questions related to the appointment.
25   /////
26   /////
27
     /////
28
                                                        2
 1         4. The Clerk of the Court is directed to serve a copy of this order upon Chijioke O.
 2            Ikonte, Akudinobi & Ikonte, 3435 Wilshire Blvd, Suite 1520, Los Angeles, CA 90010.
 3   DATED: January 24, 2109.
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     3
